— Judgment affirmed, with costs. All concur, except Van Kirk, P. J., and Hill, J., who dissent and vote for reversal of the judgment and dismissal of the claim on the ground that the highway and bridge were of reasonable width; the concrete surface shows plainly that the concrete highway and the floor of the bridge were of the same width; the edge of the concrete was plainly to be seen; and there was no considerable curve in the road at or near the point where the automobile left the highway; there was no negligence on the part of the State shown; and the only negligence that caused the accident was that of the driver of the automobile.